Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment of 10 March 2021. Claims 1-20 are pending and have been considered as follows. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chih-hsin Teng on 13 April 2021.

The application has been amended as follows: 

Claims should be amended as follows-
1. (Currently Amended) A method for optimizing intermodal route computations, comprising:
retrieving shared vehicle availability data for a plurality of geographic areas, wherein the shared vehicle availability data is associated with modes of transport that can be used to generate an intermodal route;

flagging at least one geographic area of the geographic areas as not suitable for generating the intermodal route based on determining that the metric is below a threshold value for the at least one geographic area;
generating an intermodal vehicle availability model based on the shared vehicle availability pattern, wherein the intermodal vehicle availability model indicates a plurality of possible combinations of the modes of transport for the geographic areas except the at least one flagged geographic area; and
in response to a request, retrieving and applying the generated intermodal vehicle availability model to generate the intermodal route for an origin and a destination based on at least one of the plurality of possible combinations of the modes of transport in the generated intermodal vehicle availability model, and presenting the intermodal route.
2. (Previously Presented) The method of claim 1, wherein the shared vehicle availability data includes historical shared vehicle availability data collected from the geographic areas over a period of time.
3. (Currently Amended) The method of claim 1, further comprising:
partitioning a region into the 
the origin, [[a]] the destination, or a combination thereof.
5. (Currently Amended) The method of claim 1, wherein each of the plurality of possible combinations of the modes of transport is represented by a transport mode matrix, and wherein the transport mode matrix links a first set of the modes of transport 
6. (Original) The method of claim 1, wherein the intermodal vehicle availability model, the shared vehicle availability data, the shared vehicle availability pattern, or a combination thereof is determined with respect to a contextual parameter.
7. (Original) The method of claim 6, wherein the contextual parameter includes a temporal parameter.
8. (Original) The method of claim 6, wherein the contextual parameter includes a shared vehicle provider.

10. (Previously Presented) The method of claim 1, wherein a boundary of the geographic areas is determined by a block size, a shared vehicle density, a geographical district, a geofence, or a combination thereof.
11. (Canceled)
12. (Currently Amended) An apparatus comprising:
at least one processor; and
at least one memory including computer program code for one or more programs, 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following,
retrieve shared vehicle availability data for a plurality of geographic areas, wherein the shared vehicle availability data is associated with modes of transport that can be used to generate an intermodal route;
process the shared vehicle availability data to determine a shared vehicle availability pattern for each geographic area of the geographic areas, wherein the shared vehicle availability pattern is indicated by a metric indicating a count of shared vehicles available per said each geographic area;
at least one geographic area;
generate an intermodal vehicle availability model based on the shared vehicle availability pattern, wherein the intermodal vehicle availability model indicates a plurality of possible combinations of the modes of transport for the geographic areas except the at least one flagged geographic area; and
in response to a request, retrieve and apply the generated intermodal vehicle availability model to generate the intermodal route for an origin and a destination based on at least one of the plurality of possible combinations of the modes of transport in the generated intermodal vehicle availability model, and presenting the intermodal route.
13. (Previously Presented) The apparatus of claim 12, wherein the shared vehicle availability data includes historical shared vehicle availability data collected from the geographic areas over a period of time.
14. (Currently Amended) The apparatus of claim 12, wherein the apparatus is further caused to partition a region into the 
15. (Currently Amended) The apparatus of claim [[14]]17, wherein the contextual parameter includes parking availability near [[an]] the origin, [[a]] the destination, or a combination thereof.
each of the plurality of possible combinations of the modes of transport is represented by a transport mode matrix, and wherein the transport mode matrix links a first set of the modes of transport 
17. (Currently Amended) The apparatus of claim 12, wherein the intermodal vehicle availability model, the shared vehicle availability data, the shared vehicle availability pattern, or a combination thereof is determined with respect to a contextual parameter 
18. (Currently Amended) A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps:
retrieving shared vehicle availability data for a plurality of geographic areas, wherein the shared vehicle availability data is associated with modes of transport that can be used to generate an intermodal route;
processing the shared vehicle availability data to determine a shared vehicle availability pattern for each geographic area of the geographic areas, wherein the shared vehicle availability pattern is indicated by a metric indicating a count of shared vehicles available per said each geographic area;
at least one geographic area;
generating an intermodal vehicle availability model based on the shared vehicle availability pattern, wherein the intermodal vehicle availability model indicates a plurality of possible combinations of the modes of transport for the geographic areas except the at least one flagged geographic area; and
in response to a request, retrieving and applying the generated intermodal vehicle availability model to generate the intermodal route for an origin and a destination based on at least one of the plurality of possible combinations of the modes of transport in the generated intermodal vehicle availability model, and presenting the intermodal route.
19. (Previously Presented) The non-transitory computer-readable storage medium of claim 18, wherein the shared vehicle availability data includes historical shared vehicle availability data collected from the geographic areas over a period of time.
20. (Currently Amended) The non-transitory computer-readable storage medium of claim 18[[19]], wherein the apparatus is further caused to perform:
partitioning a region into the geographic areas based on a grid, a tessellation, or Voronoi segmentation 


Allowable Subject Matter
Claims 1-10 and 12-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of Scofield (US20130046456A1) teaches techniques are described for using information regarding road traffic and other types of transportation-related information to determine and/or assess alternative inter-modal passenger travel options in a geographic area that supports multiple modes of transportation. For example, a particular user may have multiple alternatives for travel from a starting location to a destination location in the geographic area, including to use alternative modes of transportation (e.g., private vehicle, bus, train, walking, etc.) for some or all of the travel, and these alternatives may have different travel-related characteristics in different situations.
Further, O’Sullivan (US20080195428A1) teaches a network system matching the supply and demand of transportation services by incorporating unused transportation capacity (i.e., empty seats) with a real-time allocation and matching service that enables individuals and goods to conveniently hire that capacity with attractive pricing, rapid responsiveness, better information availability and trusted security. The network system provides an electronic registry of capacity containing an indication of the spare transport capacity and location of a plurality of transport vehicles, an electronic registry of demand containing an indication of the demand for transportation needs of a plurality of individuals and a central processing capability to effect a match of the transport capacity of at least one transport vehicle with the transport demand of at least one individual.


In regards to independent claims 1, 12 and 18; Scofield, O’Sullivan and Balva taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:

[processing/process] the shared vehicle availability data to determine a shared vehicle availability pattern for each geographic area of the geographic areas, wherein the shared vehicle availability pattern is indicated by a metric indicating a count of shared vehicles available per said each geographic area; 
[flagging/flag] at least one geographic area of the geographic areas as not suitable for generating the intermodal route based on determining that the metric is below a threshold value for the at least one geographic area; 

in response to a request, retriev[e/ing] and apply[ing] the generated intermodal vehicle availability model to generate the intermodal route for an origin and a destination based on at least one of the plurality of possible combinations of the modes of transport in the generated intermodal vehicle availability model, and presenting the intermodal route


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667